—In an action to recover damages for personal injuries and property damage, the appeal is from an order of the Supreme Court, Rockland County (Weiner, J.), entered June 28, 1995, which denied the defendant’s motion to dismiss the action for failure to timely serve a complaint, and granted the plaintiff’s cross motion, in effect, for an extension of time to serve the complaint.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion in granting the plaintiff an extension of time to serve the complaint, as her affidavit of merit sufficiently set forth a reasonable excuse for the delay in service and demonstrated the *545meritorious nature of her action (CPLR 2004; see, Kel Mgt. Corp. v Roger & Wells, 64 NY2d 904; Ferrara v Guardino, 164 AD2d 932; Innerarity v County of Westchester, 144 AD2d 645; Niedermeier v Nassau County Dept. of Social Servs., 143 AD2d 78). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.